ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 3/8/22 wherein claims 4, 8, 10, 12-25, 33, 35, 36, 39, and 40 were cancelled and claims 26 and 27 were amended.
	Note(s):   Claims 1-3, 5-7, 9, 11, 26-32, 34, 37, 38, and 41 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 3/8/22 to the rejection of claims 26-32 34-37, and 41 made by the Examiner under 35 USC 112 first (written description) and second paragraphs have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Therefore, the said rejections are hereby WITHDRAWN.

NEW GROUNDS OF REJECTIONS
Double Patenting Rejection
	Note(s):  Due to the amending of independent claim 26, the instant invention now has double patenting issues with US Patent No. 10,660,973.  Please see the double patenting rejection below.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 26-32, 34, 37, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,660,973. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to method of generating images of thrombus or thrombin accumulation wherein an imaging agent comprising an aptamer is utilized and an image is generated.  The claims differ in that the aptamer of the instant invention may be that of a polynucleotide having 70% sequence identity to SEQ ID No: 1 or a nucleotide sequence including from 5’ to 3’ a first stem forming region in combination with an antidote with 70% sequence identity to SEQ ID No: 2, SEQ ID No: 3, or SEQ ID No:4 whereas the patented invention is directed to an aptamer with  70% sequence identity to SEQ ID No: 1 (see patented claims 1 and 4) and an antidote in general.  However, patented claim 5 specifically disclose that the antidote is one of SEQ ID No: 2, SEQ ID No: 3, or SEQ ID No:4.  In addition, the inventions disclose overlapping reporter moieties and tag systems.  Hence, the skilled artisan would recognize that the inventions disclose overlapping subject matter.

112 Second Paragraph Rejections
	Note(s):  Due to the amending of independent claim 26, the following 112 second paragraph rejections are necessary to clarify the record.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-32, 34, 37, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 26-32, 34, 37, and 41:  Independent claim 26 is ambiguous for the following reasons.  (1) Applicant is respectfully reminded that it has been held that the recitation that an element is ‘capable of’ performing a function is not a positive limitation, but only requires the ability to so perform that function.  Thus, such terminology does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138).  However, in Applicant’s method claim (independent claim 26), some of the capable of phrases are necessary in order for the invention to function properly.  For example, an imaging component is required because the invention is used to generate images.  Thus, a ‘capable of binding…a reporter moiety’ is necessary in order for the invention to be effective.  Hence, Applicant is respectfully requested to replace ‘capable of binding’ in lines 3 and 6-7 with ‘binds’; replace ‘capable of forming’ with ‘forms’ in lines 17 and 20; and replace ‘capable of hybridizing’ with ‘hybridizes’ in line 25.  Since claims 27-32, 34, 37, and 41 depend upon independent claim 26 for clarity, those claims are also vague and indefinite.
	Note(s):  In claim 27, lines 1-2, it is respectfully requested that ‘capable of binding’ be replaced with ‘binds’.

TRADEMARK IN CLAIM
The use of the term NeutrAvidin (see claim 32, line 3 and page 9, line 23), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

WITHDRAWN CLAIMS
Claims 1-3, 5-7, 9, 11, and 38 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



CLARIFICATION OF THE RECORD
The status of claim 41 is not correct as claim 41 was a newly submitted in the amendment filed 8/4/20.  Thus, in the amendment filed 3/8/22, the claim should have the status ‘Previously presented’.

COMMENTS/NOTES
For clarity of the claimed invention, Applicant is respectfully requested to replace ‘biotin/avidin, biotin/streptavidin, and biotin/NeutrAvidin’ in lines 2-3 with ‘biotin and avidin, biotin and streptavidin, or biotin and (insert the generic name of NeutrAvidin)’.

Once again, Applicant’s election without traverse of Group III (pending claims 26-32, 34, 37, and 41) in the reply filed on 10/12/21 is acknowledged.  The restriction was still deemed proper and was made FINAL.  The search was expanded over the full scope of independent claim 26.  
	It should be noted that no prior art is cited against claims 26-32, 34, 37, and 41.  However, Applicant must address and overcome the 112 and double patenting rejections above.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the method of generating a subtraction image of thrombus/thrombin as set forth in independent claim 26 .  The closest art is Applicant’s own work, US Patent No. 10,660,973, which is cited in the double patenting rejection above.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 31, 2022